Exhibit 10.56
EXECUTION VERSION
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


AMENDMENT NUMBER TWO
New RMSR Agreement
by and among
NEW RESIDENTIAL MORTGAGE LLC
HLLS HOLDINGS, LLC
HLSS MSR - EBO ACQUISITION LLC
and
PHH MORTGAGE CORPORATION (as successor by merger to
OCWEN LOAN SERVICING, LLC)
This AMENDMENT NUMBER TWO is made this 5th day of October, 2020, by and between
PHH MORTGAGE CORPORATION (as successor by merger to OCWEN LOAN SERVICING, LLC),
as seller (the “Seller”), HLSS HOLDINGS, LLC (“Holdings”), HLSS MSR – EBO
ACQUISITION LLC, (“MSR – EBO” and together with Holdings, the “Purchasers”) and
NEW RESIDENTIAL MORTGAGE LLC (“NRM”), to that certain New RMSR Agreement, dated
as of January 18, 2018 (the “Agreement”), by and among the Seller, the
Purchasers and NRM.
RECITALS
WHEREAS, the Seller, the Purchasers and NRM desire to amend the Agreement,
subject to the terms hereof, to modify the Agreement as specified herein; and
WHEREAS, the Seller, the Purchasers and NRM each have agreed to execute and
deliver this Amendment Number Two on the terms and conditions set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1. Amendments. Effective as of June 1, 2019 or, with respect to any
individual Mortgage Loan that became serviced on the Black Knight Platform prior
to June 1, 2019, the first Business Day the Mortgage Loan was serviced on such
platform, prior to June 1, 2019, the Agreement is hereby amended as follows:
(a)The Agreement is hereby amended by deleting Exhibit E-1 of Annex 1 in its
entirety and replacing it with Exhibit E-1 attached hereto.
(b)The Agreement is hereby amended by deleting Exhibit E-2 of Annex 1 in its
entirety and replacing it with Exhibit E-2 attached hereto.



--------------------------------------------------------------------------------



SECTION 2.    Additional Amendment. Effective as of August 17, 2018, the
Agreement is hereby amended as follows:
(a)    The Agreement is hereby amended by deleting Section 5.4(a) to Annex I in
its entirety and replacing it with the following (modified text underlined for
review purposes):


(a)    If Holdings:
(i)    terminates this Addendum “for cause” pursuant to Section 5.3(a) (other
than pursuant to Section 5.3(a)(xxiii)), Seller (A) shall reimburse the
Purchasers for Purchasers' Servicing Transfer Costs incurred in connection with
transferring the servicing to a successor servicer or subservicer, (b) shall
reimburse the Purchasers for any boarding fees of the subsequent servicer which
shall be capped at [***] per Mortgage Loan/REO Property and (C) shall not be
entitled to any Termination Fee, deboarding fees or reimbursement of its
Servicing Transfer Costs;
(ii)    terminates this Addendum “for convenience” pursuant to Section 5.1(b),
Holdings shall remit to the Seller (A) solely if the Effective Date of
Termination occurs during the Initial Term, an amount equal to the applicable
Termination Fee and (B) irrespective of whether the Effective Date of
Termination occurs during the Initial Term, the greater of [***] per Mortgage
Loan/REO Property and Seller's Servicing Transfer Costs incurred in connection
with transferring the servicing to a successor servicer or subservicer;
(iii)    does not extend the term of this Addendum at the end of the Initial
Term or any three-month renewal term thereafter, (A) Seller shall not be
entitled to any Termination Fee; (B) neither party shall be responsible for
paying any deboarding or boarding fees, and (C) (I) each of Seller and Holdings
shall pay 50% of the aggregate Servicing Transfer Costs incurred by such parties
in connection with transferring the servicing to a successor servicer or
subservicer if either (I) the NRM Subservicing Agreement has not been terminated
or (ii) such costs are incurred on or prior to 90 days following the Effective
Date of Termination of the NRM Subservicing Agreement and (II) thereafter,
Holdings shall pay all Servicing Transfer Costs incurred by such parties in
connection with transferring the servicing to a successor servicer or
subservicer; or
(iv)    terminates this Addendum “for cause” pursuant to Section 5.3(a)(xxiii),
(A) the Servicing Transfer Costs incurred by such parties in connection with
transferring the servicing to a successor servicer or subservicer following such
termination shall be paid by Seller to the extent such Servicing Transfer Costs
are incurred on or prior to July 22, 2019, and any Servicing Transfer Costs
incurred thereafter shall be paid by the Purchasers, (B) neither party shall be
responsible for paying any deboarding or boarding fees, and (C) Seller shall not
be entitled to any Termination Fee.
2



--------------------------------------------------------------------------------



To the extent Holdings is obligated to pay the Termination Fee set forth above,
(i) if Seller purchases the related Servicing Assets or the related Rights to
MSRs and Transferred Receivables Assets under Section 5.4(c)(i)(A) or (B), such
Termination Fee shall, to the extent possible, be netted against the applicable
Option Price or purchase price, respectively and otherwise be paid to Seller on
the applicable Termination Date and (ii) if Seller is not purchasing the related
Servicing Assets or the related Rights to MSRs and Transferred Receivables
Assets under Section 5.4(c)(i)(A) or (B), Holdings shall remit to the Escrow
Agent, to be held by the Escrow Agent in accordance with the Escrow Agreement,
one-hundred percent (100%) of the applicable Termination Fee Deposit Amount (as
defined and calculated in accordance with Exhibit C-2) in immediately available
funds at least one (1) Business Day prior to the Seller sending the related
transferor’s notice of transfer of servicing or “goodbye letter” in accordance
with the requirements of applicable law solely to the extent the Seller has
complied and completed all of the servicing transfer requirements set forth in
Part I of Exhibit S required to be performed on or before such date thereof;
provided that Seller shall have no obligation to send any such notices until the
Escrow Agent verifies to Seller that the Termination Fee Deposit Amount has been
received. The Escrow Agent shall pay the Seller (i) fifty percent (50%) of the
applicable Termination Fee Deposit Amount in immediately available funds within
two (2) Business Days after its receipt, with a copy to Holdings, from the
Seller of a certification by the Seller and its third party vendor handling the
mailing that the Seller has sent the related transferor’s notice of transfer of
servicing or “goodbye letter” and (ii) the remaining fifty percent (50%) of the
applicable Termination Fee Deposit Amount in immediately available funds within
two (2) Business Days after its receipt, with a copy to Holdings, from the
Seller of a certification by the Seller that the Seller has completed the
Servicing Transfer Requirements set forth in Part III of Exhibit S attached
hereto and including the federal reference numbers and wire amounts for the
funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Seller shall send a copy of each of the deliverables under the
Servicing Transfer Requirements to Holdings at the same time it delivers such
deliverable to the applicable successor servicer or subservicer. Holdings may
elect to wait to transfer the servicing with respect to certain Servicing
Agreements if the transfer of such Servicing Agreements would result in the
unpaid principal balance of the Mortgage Loans that would remain subject to this
Addendum following such transfer to be less than ten percent (10%) of the unpaid
principal balance of all of the Mortgage Loans subject to this Addendum on the
Effective Date of Termination. The Seller and Holdings shall use their best
efforts to cooperate to enter into an Escrow Agreement containing the terms as
set forth in this paragraph prior to the applicable date a payment is required
to be made to the Escrow Agent as described in this paragraph and, to the extent
such actions have been taken by any NRZ O/S Entity pursuant to any NRZ
Servicing/Subservicing Agreement (other than the NRM Agency Subservicing
Agreement), Holdings and Seller may agree to aggregate such actions.
Notwithstanding anything to the contrary set forth in this Addendum, the Seller
shall not be entitled to receive any Termination Fee to the extent the Effective
Date of Termination occurs after the Initial Term or the parties are unable to
effectuate the transfer of servicing to a successor servicer or subservicer.
3



--------------------------------------------------------------------------------



In addition, in connection with any of the terminations described in this
Section 5.4(a), (i) to the extent not previously purchased, Holdings shall
purchase, in accordance with the terms and requirements of this Addendum, all
Servicing Advances and P&I Advances for which Purchaser has not purchased prior
to the Effective Date of Termination (other than any amounts being disputed in
accordance with Section 4.3) and (ii) Holdings shall pay to the Seller all
unpaid Seller Economics which have accrued as of the date the servicing
transfers to a successor servicer or subservicer (“Successor Transfer Date”)
(other than any amounts being disputed in accordance with Section 4.3) or the
Termination Date, as applicable. Other than with respect to the Termination Fee,
if applicable, all amounts payable or reimbursable under this Section 5.4(a)
shall be paid or reimbursed on the Successor Transfer Date or the Termination
Date, as applicable based on customary practices of estimation and true-up. To
the extent that any such amounts are not known and/or invoiced by the party
entitled to payment prior to the Successor Transfer Date, or the Termination
Date, as applicable, such amounts shall be paid or reimbursed to the party
entitled to payment within ten (10) Business Days of the other party's receipt
of an invoice therefore, together with any documentation required pursuant to
this Addendum.
In addition, upon termination of this Addendum, subject to the foregoing,
Holdings and the Seller shall pay or reimburse the other party any other amounts
due under this Addendum.
SECTION 3. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.
SECTION 4. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.
SECTION 5. Governing Law. This Amendment Number Two shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 or 5-1402 of the New York General Obligations Law
which shall govern).
SECTION 6. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument. The parties agree that this Amendment Number Two and signature pages
may be transmitted between them by facsimile or by electronic mail and that
faxed and PDF signatures may constitute original signatures and that a faxed or
PDF signature page containing the signature (faxed, PDF or original) is binding
upon the parties.
[Signature Page Follows]
4




--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number
Two to be executed and delivered by their duly authorized officers as of the day
and year first above written.






PHH MORTGAGE CORPORATION






By: /s/ Curtis J. Schares        
Name: Curtis J. Schares
Title: Vice President
Signed: October 5, 2020






Signature Page to Amendment Number Two to New RMSR Agreement





--------------------------------------------------------------------------------



HLSS HOLDINGS, LLC
By: HLSS Roswell, LLC, its sole member






By:    /s/ Nicola Santoro, Jr.    
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer


Signature Page to Amendment Number Two to New RMSR Agreement





--------------------------------------------------------------------------------



HLSS MSR – EBO ACQUISITION LLC


By: New Residential Investment Corp., its sole member






By:    /s/ Nicola Santoro, Jr.    
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer


Signature Page to Amendment Number Two to New RMSR Agreement





--------------------------------------------------------------------------------



NEW RESIDENTIAL MORTGAGE LLC


By: New Residential Investment Corp., its sole member




By:    /s/ Nicola Santoro, Jr.    
Name: Nicola Santoro, Jr.
Title: Chief Financial Officer


Signature Page to Amendment Number Two to New RMSR Agreement






--------------------------------------------------------------------------------



Exhibit E-1


LIST OF SERVICING REPORTS






Exhibit E-1-1




--------------------------------------------------------------------------------




Critical ReportRegulatory ReportName of ReportReport #Updates
#FrequencyImplementationYesNoServicing Delta Daily Data FeedE-1*Daily (by noon
ET) YesNoService Fee Reports ("Service Fee Daily Report")E-2(a)*Daily (by noon
ET) YesNoService Fee Reports ("Daily Balalnces File")E-2(b)*Daily (by noon
ET) YesNoRemittance FileE-3*Daily (by noon ET) YesNoServicing Monthly Data
FeedE-4*Monthly by 5th BU day YesNoReconciliation ReportE-5*As specified Section
4.1 YesNoAdvance Reports
("MRA AF Daily File")E-6(a)*Daily (by noon ET) YesNoAdvance Reports
("NRZ NBB Loan Level File")E-6(b)*Monthly (by 7th BU day) YesNoPortfolio Strat
ReportsE-7*Monthly (by 7th BU day) NoNoMortgagor Litigation ReportE-8*Monthly
(by 5th BU day) NoNoCorporate Matters ReportE-9*Monthly (by
15th) NoNoPerformance ReportsE-10*Monthly (by 20th) NoNoMaterial Changes to
Subservicer’s, Subservicer’s Parents or any of their respective Affiliates’
Policies and Procedures*E-A1Monthly (by 20th)   [Reserved]E-11   NoNoBasic
Complaint ReportE-12(a)*Monthly (by 5th BU day) NoNoEscalated Complaint Case
Data ReportE-12(b)*Monthly (by 5th BU day) NoNoRequest for Information
ReportE-13*Monthly (by 7th BU day) NoNoPortfolio Roll Rate ReportsE-14*Monthly
(by 7th BU day) NoNoMonthly Financial Covenant Certification*E-A2As provided in
Section 2.22 NoNoAdvance Threshold ReportE-15*Monthly (by 20th) NoNoBack-up
Servicer FilesE-16*As agreed to with the Back-up Servicer NoNoMI Rescission
ReportE-17*Monthly (by 15th) NoNoLand Title Adjustment ReportE-18*Monthly (by
7th BU day) 

Exhibit E-1-2



--------------------------------------------------------------------------------




NoNoAncillary Income ReportE-19*Monthly (by 15th) NoNoExhibit Q
Information*E-A3Quarterly (by 45th calendar day) NoNoProvide Fidelity and Errors
and Omissions Insurance*E-A4Quarterly (by 45th calendar
day)   [Reserved]E-20     [Reserved]E-21   NoNoCustomer Service
StatisticsE-22*Quarterly (by 45th calendar day NoNoTracking Report regarding
Privacy NoticesE-23*Quarterly (by 20th) NoYesNYS VOSR TemplateE-24*Quarterly (20
days after Quarter-End) NoYesMBFRF TemplateE-25*Quarterly (20 days after
Quarter-End) NoYesMCR TemplateE-26*Quarterly (30 days after
Quarter-End) NoYesIllinois Default and Foreclosure TemplateE-27*Semi-Annual (by
20th calendar day of July) NoYesCalifornia CRMLA TemplateE-28*Annual (by 45th
calendar day after fiscal year-end) NoYesIllinois Report of Servicing Activity
TemplateE-29*Annual (by 45th calendar day after fiscal year-end) NoYesMichigan
Mortgage Brokers, Lenders and Servicers TemplateE-30*Annual (by 45th calendar
day after fiscal year-end) NoYesMissouri Report of Residential Mortgage Loan
Broker Activity TemplateE-31*Annual (by 45th calendar day after fiscal
year-end) NoYesWashington Consumer Loan Assessment Report TemplateE-32*Annual
(by 45th calendar day after fiscal year-end) NoYesWashington Consumer Loan
Assessment Report TemplateE-33*Annual (by 45th calendar day after fiscal
year-end) NoNoRegulation AB Compliance Report*E-A5As defined in
Agreement NoNoUniform Single Attestation Program Compliance Report* As defined
in Agreement NoNoSOC 1 Type II of Critical Vendors of Subservicer (or such other
Type as may be reasonably satisfactory to Owner/Servicer)*E-A6Within 30 days of
receipt, but no later than January 31 

Exhibit E-1-3



--------------------------------------------------------------------------------




NoNoSOC 1 Type II of Subservicer covering a minimum period of nine (9)
months*E-A7Within 30 days of receipt, but no later than January 31 NoNoSOC 1
Type II Bridge Letter of Subservicer covering a maximum period of three (3)
months*E-A8No later than January 31 NoNoMI ReportE-34 Monthly (by 6th BU
day) NoNoMERS to LPS Data Reconciliation ReportE-35 Monthly (by 6th BU day after
MERS cut-off) NoNoServicing Transactions Delta Daily Data FeedE-36 Daily (by
noon ET) NoNoCall Center ReportE-37 Weekly (Monday) NoNoLien Release
ReportE-38 Monthly (by 6th BU day) NoNoFC FHA PipelineE-39 Monthly (by 6th BU
day) NoNoFC VA PipelineE-40 Monthly (by 6th BU day) NoNoFC Conventional
PipelineE-41 Monthly (by 6th BU day) NoNoMODS PipelineE-42 Monthly (by 6th BU
day) NoNoClaims ReportE-43 Monthly (by 6th BU day) NoNoLiquidations
ApprovalsE-44 Monthly (by 6th BU day) NoNoLiquidations ClosingsE-45 Monthly (by
6th BU day) NoNoCall QA ReportingE-46 Quarterly (by 10th BU days after
Quarter-End)   [Reserved]E-47   NoNoMetro IIE-48 Monthly (by 6th BU
day)   [Reserved]E-49   







Exhibit E-1-4




--------------------------------------------------------------------------------



Exhibit E-2
FORMATTED SERVICING REPORTS


[OMITTED]


Exhibit E-2-1

